14-1085
     Chen v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A089 099 856
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER,
10                 Circuit Judges.
11   _____________________________________
12
13   YONGBIN CHEN,
14            Petitioner,
15
16                   v.                                              14-1085
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Mouren Wu, New York, NY.
25
26   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
27                                       Attorney General; Eric W.
28                                       Marsteller, Senior Litigation
29                                       Counsel; Joseph D. Hardy, Trial
1                                    Attorney, Office of Immigration
2                                    Litigation, United States
3                                    Department of Justice, Washington,
4                                    D.C.
5
6          UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10         Petitioner Yongbin Chen, a native and citizen of China,

11   seeks review of a March 21, 2014, decision of the BIA affirming

12   an April 9, 2012, decision of an Immigration Judge (“IJ”),

13   denying Chen’s application for asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”).            In

15   re Yongbin Chen, No. A089 099 856 (B.I.A. Mar. 21, 2014), aff’g

16   No. A089 099 856 (Immig. Ct. N.Y. City Apr. 9, 2012).       We assume

17   the   parties’    familiarity    with   the   underlying   facts   and

18   procedural history in this case.

19         Under the circumstances of this case, we have reviewed the

20   IJ’s decision, including the grounds not expressly addressed

21   by the BIA.      See Ming Xia Chen v. BIA, 435 F.3d 141, 144 (2d

22   Cir. 2006).       The applicable standards of review are well




                                        2
1    established.    See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

2    Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

3           For asylum applications governed by the REAL ID Act, such

4    as Chen’s, the IJ may, considering the totality of the

5    circumstances, base a credibility finding on omissions and

6    inconsistencies without regard to whether they go “to the heart

7    of the applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

8    Xia Lin, 534 F.3d at 163-65.          We “defer . . . to an IJ’s

9    credibility determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder could

11   make such an adverse credibility ruling.”       Xiu Xia Lin, 534 F.3d

12   at 167.   Here, the totality of the circumstances, including

13   Chen’s internally inconsistent testimony, omissions from his

14   asylum application, and inconsistencies between his testimony

15   and    record    evidence,     support    the    IJ’s   credibility

16   determination.

17         The agency reasonably relied on omissions in Chen’s asylum

18   application when compared with his testimony.       See Xiu Xia Lin,

19   534 F.3d at 166, n.3.        Chen’s asylum application failed to

20   mention, contrary to his testimony, that he had a Chinese

21   passport; that police officers came to his home and place of
                                       3
1    work to look for him after he failed to report to the police

2    station as required; and that he was denied food during

3    detention.     The IJ reasonably rejected Chen’s explanations

4    for his omissions.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

5    Cir. 2005). The IJ also reasonably found that Chen’s testimony

6    was internally inconsistent and inconsistent with his asylum

7    application regarding the dates he left China and entered the

8    United States.

9        Chen’s testimony was also inconsistent with his supporting

10   evidence.    The letter from Chen’s church states that Chen

11   became a Christian in July 2007, but Chen testified that he only

12   started attending church in March 2008.        Chen also testified

13   that during detention he was slapped so hard that his face was

14   bruised, but his father’s letter does not mention that he was

15   injured.

16       Given    the   inconsistencies   between    Chen’s   testimony,

17   personal statement, and record evidence, as well as omissions

18   in his application, substantial evidence supports the agency’s

19   adverse credibility determination, which provided an adequate

20   basis for denying him asylum, withholding of removal, and CAT

21   relief.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
                                     4
1    F.3d at 167; see also Paul v. Gonzales, 444 F.3d 148, 155-57

2    (2d Cir. 2006).

3        Having found Chen not credible as to whether he suffered

4    past persecution, the IJ also reasonably found that Chen did

5    not meet his burden to establish a well-founded fear of

6    persecution in China based on his practice of Christianity in

7    the United States alone.    The minimal evidence Chen provided,

8    including very brief letters from the church he allegedly

9    attends, did not establish that he is likely to be singled out

10   for persecution in China.    See Hongsheng Leng v. Mukasey, 528

11   F.3d 135, 143 (2d Cir. 2008) (“[T]o establish a well-founded

12   fear of persecution in the absence of any evidence of past

13   persecution, an alien must make some showing that authorities

14   in his country of nationality are either aware of his activities

15   or likely to become aware of his activities.”).    This finding

16   was sufficient to deny Chen asylum, withholding of removal, and

17   CAT relief.   See Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir.

18   2010).

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,
                                     5
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O=Hagan Wolfe, Clerk




                                  6